Citation Nr: 1531847	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  14-07 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date prior to June 26, 2008, for the award of service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel
INTRODUCTION

The Veteran had active service from October 1954 to August 1958.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Veteran was afforded a Travel Board hearing in June 2015.  A transcript of the testimony offered at the hearing has been associated with the record.  

After the Agency of Original Jurisdiction (AOJ) issued a Statement of the Case on the issue on appeal, the Veteran submitted evidence not yet considered by the AOJ in the first instance.  On August 6, 2012, Congress enacted the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 (Honoring America's Veterans Act), Public Law No. 112-154, 126 Stat. 1165. Section 501 of the Act amends 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence.  Section 501 is applicable to claims in which a substantive appeal is filed on or after February 2, 2013.  In this case, the Veteran filed his substantive appeal after February 2, 2013, and has not requested AOJ review.  Accordingly, the Board may consider the evidence in the first instance.

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for migraine headaches, was raised by the Veteran during his June 2015 Board hearing, and has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDING OF FACT

On June 26, 2008, but no earlier, VA received the Veteran's claim for service connection of tinnitus.


CONCLUSION OF LAW

The criteria for an effective date prior to June 26, 2008, for the award of service connection for tinnitus have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in July 2008.

VA has obtained the Veteran's service records, assisted the Veteran in obtaining evidence, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).  

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA. 38 U.S.C.A. § 5101(a).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a). To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In certain circumstances, a report of a medical examination or hospitalization may be accepted as an informal claim; however, that applies only in cases in which service connection has already been established, and the claimant is seeking an increased rating for the service-connected disability.  See 38 C.F.R. § 3.157.  VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Likewise, merely seeking treatment, does not establish a claim, to include an informal claim, for service connection.

A review of the record discloses no evidence of any indication of any intent to apply for service connection of tinnitus prior to June 26, 2008.  Indeed, the evidence of record prior to this date contains no indication of any complaints or assessment of tinnitus.  

A review of the record does, however, disclose that the Veteran filed prior claims for service connection of various disabilities, including migraine headaches.  At his Board hearing, and in his Substantive Appeal, the Veteran argued that his prior claims for service connection for migraine headaches should be considered a claim for service connection of tinnitus.  The Veteran first filed for service connection of migraine headaches in January 1959.  He asserts that he has had ringing in his ears since discharge that he thought was due to his migraine headaches.  He has related that he was unaware what tinnitus was prior to filing his claim in June 2008, although he had ringing in the ears prior thereto.  He thus urges the award of an earlier effective date, essentially asserting that the claim was misconstrued all along.  

An effective date prior to June 26, 2008, for the award of service connection for tinnitus is not warranted.  The Board has reviewed the communications from the Veteran contained within the file, and has found no indication of any intent to apply for service connection for tinnitus prior to June 26, 2008.  The Board acknowledges the Veteran's assertions that his claim for migraine headaches should be construed as a claim for service connection of tinnitus.  However, these claims do not mention tinnitus or ringing of the ears, and the Board cannot discern any intent to apply for service connection for tinnitus earlier than the June 2008 application, on which the current effective date is assigned.  While migraines may in fact involve ringing in the ears, the Veteran's arguments now do not change what was actually before VA at the time of the earlier claims, which made no mention of tinnitus.  Accordingly, the claim must be denied.  Gilbert, supra.  


ORDER

Entitlement to an effective date prior to June 26, 2008, for the award of service connection for tinnitus is denied. 



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


